Citation Nr: 0520068	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.  

2.  Entitlement to a compensable rating for chondromalacia of 
the right knee.

3.  Entitlement to service connection for actinic keratoses 
with resulting basal cell carcinoma.

4.  Entitlement to service connection for a potassium 
deficiency.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1963 to July 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).   

The issue of entitlement to a compensable evaluation for a 
right ear hearing loss disability is before the Board.  By 
rating decision dated in November 2003, service connection 
for a left ear hearing loss disability was established.  The 
agency of original jurisdiction (AOJ) assigned a 0 percent 
evaluation a for bilateral hearing loss disability.  The left 
ear hearing loss disability is inextricably intertwined with 
the right ear hearing loss disability, and, thus the Board 
will address the issue of bilateral hearing loss herein.  

This case has previously come before the Board.  In May 1999 
and November 2003, the matters were remanded to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in October 1998.  A 
transcript of the hearing has been associated with the claims 
file.  

The issue regarding entitlement to an increased evaluation 
for right knee chondromalacia is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss disability, is at 
worst, manifested by an average puretone threshold of 35 
decibels on the right and 25 decibels on the left.  
Discrimination ability, at worst is 84 percent correct on the 
right and 84 percent correct on the left.

2.  The appellant's skin conditions, including actinic 
keratoses and/or basal cell carcinoma, were not manifest in 
service and not attributable to service, to include herbicide 
exposure in Vietnam.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability is no more than 0 
percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004); Diagnostic Code 6100.   

2.  Actinic keratoses of the face, arms, ear, and hairline, 
were not incurred in or aggravated by service or within the 
one year presumptive period and actinic keratoses or basal 
carcinoma may not be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and 


evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  Following the May 2004 
notice, the November 2004 supplemental statement of the case 
issued constituted subsequent process.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA and 
private examination reports are on file.  The Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  Accordingly, the Board concludes it should 
proceed, as specific notice as to what evidence the claimant 
could or should obtain has been provided in effect and no 
additional pertinent evidence was submitted.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

I.  Evaluation

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) 
(2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2004).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b) (2004).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and increase in the disability rating is at 
issue, present level of disability is of primary concern.  
Further, although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In November 1995, the appellant underwent audiological 
evaluation.  

On the authorized audiological evaluation in January 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
30
25
40
LEFT
40
25
20
25

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.  The 
assessment was right ear mild to moderately severe 
sensorineural hearing loss and left ear mild to moderate 
sensorineural hearing loss.  

The assessments were right ear moderate sensorineural hearing 
loss at 1000 Hertz, mild sensorineural hearing loss at 2000 
Hertz, normal at 3000 Hertz, and mild sensorineural hearing 
loss at 4000 Hertz; and, left ear mild sensorineural from 
1000 to 1500 Hertz, and normal from 2000 to 4000 Hertz.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
35
40
55
LEFT
35
40
35
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
assessment was right ear mild to moderately severe 
sensorineural hearing loss and left ear mild to moderate 
sensorineural hearing loss.  

Analysis

The assignment of a disability rating for hearing loss 
disability is a "mechanical" process of comparing the 
audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).  The Board has considered the probative VA 
examinations during the appeal period.  

In January 1997, VA examination showed an average purteone 
threshold of 35 decibels on the right and 27.5 decibels on 
the left.  Discrimination ability was 84 percent correct on 
the right and 84 percent correct on the left.  Those results 
constitute Level II hearing on the right and Level II hearing 
on the left.  38 C.F.R. § 4.85 (2004).  When combined, the 
result is a 0 percent disability evaluation.  38 C.F.R. § 
4.85.  Similarly, in June 2004, VA examination showed an 
average puretone threshold of 45 decibels on the right and 40 
decibels on the left.  Discrimination ability was 88 percent 
correct on the right and 92 percent correct on the left.  
Those results constitute Level I hearing on the right and 
Level I hearing on the left.  38 C.F.R. § 4.85 (2004).  When 
combined, the result is a 0 percent disability evaluation.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record also establishes that each of the tested 
frequencies is not 55 decibels or worse.  Consequently, 
application of the 4.86(b) criteria is not warranted.  
Similarly, the threshold at 1000 Hertz is not 30 decibels or 
less.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.  

II.  Service Connection

Criteria & Analysis

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury, which was incurred or aggravated in service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2003).  Service connection may be established for 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Malignant tumors will be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Initially, the Board notes that the appellant has not alleged 
and the evidence does not show actinic keratoses were 
incurred in combat.  Accordingly, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.

In this case, service medical records do not show skin 
disease, injury, or treatment in service.  At separation in 
April 1984, the skin was normal.  On VA examination in 
November 1984, his skin was noted to be normal.  Some 
pinhead-sized cherry spots on the anterior chest, shoulder, 
and upper back were noted to be consistent with angiomas, not 
actinic keratoses.  A May 1993 private record of treatment 
notes he denied any skin complaints.  

The initial evidence of actinic keratoses is in September 
1994.  An October 1995 private record reflects a basal cell 
carcinoma on the right forehead.  To the extent that any 
examiner, to include a 1995 private examiner has noted the 
appellant's history of actinic keratoses since service in 
Vietnam, the Board notes that such is a mere transcription of 
lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

The appellant asserts that actinic keratoses resulting in 
basal cell carcinoma are the result of exposure to Agent 
Orange during service.  Transcript at 23-26 (1998).  In the 
alternative, he contends that the actinic keratoses are due 
to excessive sun exposure during service.  Id at 24.  The 
appellant is competent to report he had sun exposure during 
service.  He is not a medical professional however, and as a 
layperson, his opinion is not competent in regard to the as 
to the etiology of actinic keratoses.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The September 1994 private 
examiner noted treatment for actinic keratoses for 11/2 years 
and the November 1995 private doctor noted treatment for 
several years, not since service.  
On VA examination in June 2004, actinic keratoses were noted 
on the arms, face, ears, and hairline.  That examiner 
specifically stating that there was no evidence that actinic 
keratoses in a single basal cell carcinoma began in service.  
The Board finds the competent medical evidence to be more 
probative than the appellant's lay statement.  

There is no competent evidence of record showing that actinic 
keratoses were manifest in service or related to any incident 
of service origin, including in-service exposure the sun or 
Agent Orange.  Additionally, there is no competent medical 

evidence showing that malignancy was manifest within one year 
of service discharge.  Social Security Administration (SSA) 
records note disability due to malignant neoplasm of the 
prostate, not basal cell carcinoma or actinic keratoses.  The 
evidence first shows the current skin diseases many years 
after service and the competent evidence shows that actinic 
keratoses are not related to service.  

The preponderance of the evidence is against the claim.  
Consequently, the benefit sought on appeal is denied.  


ORDER

A compensable evaluation for a bilateral hearing loss 
disability is denied.  

Service connection for actinic keratoses is denied.  


REMAND

An April 2001 private report of examination notes range of 
motion of the right knee was 75 percent of normal.  This 
evidence is in conflict with the VA examination on file.  The 
Board notes that there has been recent guidance regarding the 
evaluation of the knee.  If there is a decrease in range of 
motion by 25 percent, the evidence does not establish whether 
there is a reduction in flexion or extension, or a 
combination of both.  There is insufficient evidence upon 
which to base a determination in regard to the evaluation of 
the right knee disorder.  38 C.F.R. § 3.326.  

In regard to the issue of service connection for a potassium 
deficiency, the Board notes that the appellant is service-
connected for hypertension.  A May 1993 record 

of treatment notes he was taking a potassium supplement.  A 
private record of treatment notes hypokalemia in April 1995.  
The appellant asserted at the hearing before the undersigned 
Veteran Law Judge in October 1998 that he had had a potassium 
deficiency since service and that a tumor on the adrenal 
gland interfered with potassium regulation.  Transcript at 
20-22 (1998).  38 C.F.R. § 3.326.  To ensure that VA has met 
its duty to assist the appellant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, these issues are REMANDED to the AOJ 
for the following development:

1.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should provide an opinion in 
regard to the degree of impairment from 
the appellant's right knee disorder.  
All necessary test should be performed, 
including range of motion testing.  

2.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should provide an opinion as to 
whether any potassium deficiency is 
related to service or a service-
connected disability, to include 
hypertension.  The examiner should 
review the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


